DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 for claims filed 10/14/2020 has been entered.

Response to Amendment
The amendment filed 10/14/2020 has been entered.  Claims 1-2, 4-5, 7, 9, 11-14, 16-19, and 21-26 remain pending in the application, Claims 3, 6, 8, 10, 15, 20, 27, and 28 have been canceled, and no new claims have been added.  

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.  Applicant argues that Lam does not suggest or motivate one of skill in the art to utilize a passive photochromic glass and that it is unobvious for those skilled in the art to obtain the claimed technical solution from the teachings and suggestions of Lam because the optical filter in Lam is a polymeric switching material and not a passive photochromic glass.  However, in the background section, Lam teaches optical filters including photochromics (col 1 lines 49-52) and goes on to explain photochromics include a photochromic compound embedded in a glass lens (col 1 lines 61-63, this is a passive photochromic glass) or as film adhering to the lens (col 1 lines 63-65).  Although Lam does provide drawbacks of this type of system, it does not say that it would not work.  
Applicant further argues that the voltage change to the filter actively alters the state of Lam’s filter and not an activation band.  The examiner disagrees.  Lam teaches the photochromic properties of the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., eliminating distortion of outdoor colors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, this advantage is a functional limitation and absent showing unobvious structural differences it appears, prima facie, that Lam discloses all the claimed structure that is capable of the recited functions.   
Arguments regarding the Mauro reference specifically are not addressed because that reference is not being used in the rejection below for the same reasons as addressed in the argument.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 8,441,707), previously cited, in view of Xu (US 2008/0239452). 

Regarding Claim 1: Lam teaches a window (fig 10) comprising: an outside glass pane comprising opposite surfaces and a first outer edge (1030), the outside glass pane formed from a first glass and includes a low emissivity layer (col 33 lines 18-25); and an inside glass pane comprising opposite surfaces and a second outer edge (1040), the inside glass pane comprising a photochromic optical filter (1010, col 1 lines 19-21), the inside glass pane is spaced apart from and disposed substantially parallel to the outside glass pane (1050), the outside glass pane transmits light in the visible portion of the optical spectrum (inherent, it’s a window), the low emissivity layer blocks transmission of a portion of solar radiation in the IR and near IR bands (col 33 lines 22-25) and  the low emissivity layer transmits an activation band of the photochromic filter to reduce visible light transmittance through the photochromic filter (col 1 lines 19-21 and col 33 lines 22-25, if the low emissivity layer didn’t transmit light in the activation band (UV light)  then the invention wouldn’t do what it is supposed to) by changing light transmittance characteristics of the optical filter (col 1 lines 19-21). Lam does not specifically teach the optical filter being a passive photochromic glass.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Lam with a passive photochromic glass for the optical filter because passive photochromic glass is known in the art (Lam col 1 lines 27-63) and would be beneficial to use for the purpose of reducing production costs and simplifying manufacturing requirements (Xu ¶7).  
Regarding Claim 2: Lam in view of Xu discloses the invention as described in Claim 1 but does not specifically teach wherein the activation threshold of the low emissivity layer and the activation band of the passive photochromic glass are such that the inside glass pane darkens under indirect sunlight in less than 7 minutes.  However, it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Lam in view of Xu teaches all claimed structure.  
Regarding Claim 17: Lam in view of Xu discloses the invention as described in Claim 1 but does not specifically teach the first distance between the inside and outside glass panes being from 5 mm to 25 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding Claim 24: Lam teaches a window (fig 10) comprising: an outside glass pane (1030) and an inside glass pane (1040),  the outside glass pane comprising a low emissivity layer (col 33 lines 18-25); the inside glass pane comprising a photochromic optical filter (1010, col 1 lines 19-21); the inside glass pane is spaced apart from and disposed substantially parallel to the outside glass pane (1050), the outside glass pane transmits light in the visible portion of the optical spectrum (inherent, it’s a window), the low emissivity layer transmits solar radiation in an activation band of the photochromic filter in the direction of the inside glass pane to darken the photochromic filter and reduce visible light transmittance through the photochromic filter (col 1 lines 19-21 and col 33 lines 22-25, if the low emissivity layer didn’t transmit light in the activation band then the invention wouldn’t do what it is supposed to).  Lam does not specifically teach the photochromic optical filter being a passive photochromic glass.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Lam with a passive photochromic glass for the optical filter because passive photochromic glass is known in the art (Lam col 1 lines 27-63) and would be beneficial to use for the purpose of reducing production costs and simplifying manufacturing requirements (Xu ¶7).  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 8,441,707), previously cited, in view of Xu (US 2008/0239452), in further view of Mauro et al. (US 2015/0099130).

Regarding Claim 18: Lam in view of Xu discloses the invention as described in Claim 1 but does not specifically teach the inside glass pane comprising a second glass as a laminate on the passive photochromic glass.  However, in a similar field of endeavor, Mauro teaches an inside glass pane (fig 8) further comprising a second glass (102, ¶69) as a laminate on a photochromic glass (104) with an 
Regarding Claim 19: Lam in view of Xu in further view of Mauro discloses the invention as described in Claim 18 but does not specifically teach a bonding layer at the laminate interface wherein the bonding interlayer is substantially transparent to visible light.  However it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Lam and Mauro with a transparent bonding layer with a reasonable expectation of success because Mauro teaches that intermediate layers are contemplated (¶66) and that well known layering techniques could be used (¶67) and using a bonding interlayer to combine two pieces of glass is well known (see Lam col 36 lines 2-3).  

Claims 4-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 8,441,707), previously cited, in view of Xu (US 2008/0239452), as applied to claim 1 above, and further in view Glass News, previously cited. 
 
Regarding Claim 4: Lam in view of Xu discloses the invention as described in Claim 1 but does not specifically teach wherein the low emissivity layer blocks a portion of solar radiation at wavelengths above 700 nm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the low emissivity layer would block solar radiation at wavelengths about 700 nm because that is what low emissivity layers do - they block IR radiation, which is wavelengths above 700 nm.  (See Glass news ¶4 and Low-e coating spectra figure).
Regarding Claim 5: Lam in view of Xu discloses the invention as described in Claim 1 but does not specifically teach the transmittance of the low emissivity layer progressively declining with increasing wavelengths from above about 40% at a wavelength of 700 nm to less than about 10% at a wavelength of 2000 nm.  However, Glass News teaches low emissivity layers with transmittance of the low emissivity 
Regarding Claim 7: Lam in view of Xu discloses the invention as described in Claim 1 but does not specifically teach the low emissivity layer being at least 30% transmissive to wavelengths in the activation band of the passive photochromic glass.  However, Glass News teaches low emissivity layers with at least 30% transmissive to wavelengths in the activation band of the photochromic glass. (low-e coating spectra chart “double silver” from 10 nm to 400 nm).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Lam and Xu with one of the low emissivity layers of Glass News for the purpose of creating a highly tuned optical filter (¶4) that provides for activation of the photochromic glass.  
Regarding Claim 9: Lam in view of Xu discloses the invention as described in Claim 1 and Lam further teaches wherein the activation band of the photochromic glass includes wavelengths from 350 nm to 420 nm (col 1 lines 19-21, UV ~ 400 nm).  Lam in view of Xu does not specifically teach the low emissivity layer being at least 30% transmissive to wavelengths in the activation band of the photochromic glass.  However, Glass News teaches low emissivity layers with at least 30% transmissive to wavelengths in the activation band of the photochromic glass. (low-e coating spectra chart “double silver” at 400 nm).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Lam and Xu with one of the low emissivity layers of Glass News for the purpose of creating a highly tuned optical filter (¶4) that provides for activation of the photochromic glass.

Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 8,441,707), previously cited, in view of Xu (US 2008/0239452), as applied to claim 1 above, and further in view of Dietrich et al. (US 2014/0072784), previously cited.
Regarding Claim 11: Lam in view of Xu discloses the invention as described in Claim 1 and Lam further teaches wherein the inside glass pane is spaced apart from and disposed parallel to the outside glass pane to define a thermally insulating space there between (fig 10) and wherein the thermally insulating space is fully evacuated or filled with a thermally insulating gas (col 33 lines 10-12) and suggests the low emissivity layer is provided in the thermally insulating space such that it is thermally insulated from the passive photochromic glass by the thermally insulating space (col 33 lines 17-25, low-e coating can be applied to surfaces of 1020 and 1030, does not exclude interior surfaces).  Lam in view of Xu does not specifically teach the low emissivity layer of the outside glass pane absorbing solar radiation in the IR and near IR bands.  However, in a similar field of endeavor, Dietrich teaches a low emissivity layer that absorbs solar radiation in the IR and near-IR bands (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Lam and Xu with the absorbing low emissivity layer of Dietrich for the purpose of reducing reflectance, which is advantageous for aesthetic purposes (abstract).  
Regarding Claim 12: Lam in view of Xu discloses the invention as described in Claim 1 and Lam further teaches wherein the inside glass pane is spaced apart from and disposed parallel to the outside glass pane to define a thermally insulating space there between (fig 10) and suggests the low emissivity layer is provided on the outside glass pane as the only low emissivity layer in the thermally insulating space (col 33 lines 17-25, low-e coating can be applied to surfaces of 1020 and 1030, does not exclude interior surfaces).  Lam in view of Xu does not specifically teach the low emissivity layer of the outside glass pane absorbing solar radiation in the IR and near IR bands.  However, in a similar field of endeavor, Dietrich teaches a low emissivity layer that absorbs solar radiation in the IR and near-IR bands (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Lam and Xu with the absorbing low emissivity layer of Dietrich for the purpose of reducing reflectance, which is advantageous for aesthetic purposes (abstract).  
Regarding Claim 13: Lam in view of Xu discloses the invention as described in Claim 1 and Lam further teaches wherein the inside glass pane is spaced apart from and disposed parallel to the outside glass pane to define a thermally insulating space there between (fig 10) and suggests the low emissivity layer is provided on the outside glass pane in the thermally insulating space (col 33 lines 17-25, low-e 
Regarding Claim 16: Lam in view of Xu discloses the invention as described in Claim 1 and Lam further teaches the low emissivity layer being coated on one of the outside glass pane opposite surfaces (col 33 lines 17-25) but does not specifically teach the coating having a thickness from 50 nm to 250 nm.  However, in a similar field of endeavor, Dietrich teaches a low emissivity coating with a thickness of 179 nm (¶30).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Lam and Xu with the coating thickness of Dietrich for the purpose of providing a coating with a superior visible film side reflectance (¶43).   Further, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPRQ 237 (CCPA 1955).   One of ordinary skill in the art would be aware of the different effects created by modifying the thicknesses of each layer to create a desired result.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 8,441,707), previously cited, in view of Xu (US 2008/0239452), as applied to claim 1 above, and further in view of Howe (US 4,577,619), previously cited.

Regarding Claim 23: Lam in view of Xu discloses the invention as described in Claim 1 but does not specifically teach a third glass pane.  However, in a similar field of endeavor, Howe teaches a window (fig 1) with a third glass pane (22), wherein the third pane is spaced apart from and disposed substantially parallel to the outside glass pane (20) by a second distance (fig 1), and wherein the third glass pane is .  

Allowable Subject Matter
Claims 14, 21-22, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Previously identified allowable subject matter has been placed in independent form.  Reasons for indicating allowable subject matter are in the 3/5/2020 Non-Final Office Action.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/17/21